IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20714
                         Conference Calendar


ROBERT LEE AUGHT,

                                          Plaintiff-Appellant,

versus

BRIAN E. KEYS; GLENDA FITZ PATRICK; D. BARN; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-1080
                        --------------------
                          February 17, 2000
Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Lee Aught, Texas prisoner # 610069, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2).    The district court

held that Aught’s complaint alleged negligent, not intentional,

acts, and that the constitution was not violated by prison

officials’ negligent acts.    The district court did not abuse its

discretion in so holding.    Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).    Allegations of negligent conduct do not



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20714
                                  -2-

implicate the Constitution.     Salas v. Carpenter, 980 F.2d 299,

306-07 (5th Cir. 1992).

     On appeal, Aught attempts to get around the district court’s

holding by alleging for the first time that Keys came into his

cell while he was asleep, assaulted him with a blow to the body,

and pushed him towards the cell door, causing his hand to become

trapped in the door.    He states that Keys’ actions were

intentional.    These new allegations completely change the

character of his claim.    Aught did not make these allegations in

the district court, and they may not be raised on appeal for the

first time.    See Leverette v. Louisville Ladder Co., 183 F.3d
339, 342 (5th Cir. 1999), cert. denied, 120 S. Ct. 982 (2000).

     We hold that Aught’s appeal is without arguable merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.      See

5th Cir. R. 42.2.

     Aught is hereby informed that the dismissal of this appeal

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.     See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)]”.).    We caution Aught that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.       See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.